                  IN THE UNITED STATES DISTRICT COURT FOR THE
                          MIDDLE DISTRICT OF TENNESSEE
                              NASHVILLE DIVISION

 UNITED STATES OF AMERICA                      )
                                               )
 v.                                            )    NO. 3:17-cr-00187-4
                                               )    JUDGE RICHARDSON
 CHRISTOPHER NUNLEY                            )
                                               )



                                           ORDER
       Pending before the Court is the Government’s Motion to Dismiss Charges as to Defendant

Christopher Nunley Only. (Doc. No. 179, “Motion”). For the reasons the Government identified

in the Motion, and in light of the lack of objection by Defendant, the Court GRANTS the motion

pursuant to Fed. R. Crim. P. 48(a). All charges against Defendant Nunley in the above-captioned

case are hereby DISMISSED without prejudice.

       IT IS SO ORDERED.

                                                   ____________________________________
                                                   ELI RICHARDSON
                                                   UNITED STATES DISTRICT JUDGE
